DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement 

   	As required by M.P.E.P. 609(c), the Applicant's submissions of the Information Disclosure Statement is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

  	Applicant’s Information Disclosure Statement has been received, entered into the record, and considered. See attached form PTO-1449.
	
	Claims 1-28 are canceled.
	Claims 29-48 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 29-48 is/are rejected under 35 U.S.C. 102(a)(2) as being  anticipated by   Wei et al. (US Publication No.  20190132749 A1 and Wei hereinafter).

  	Regarding Claim 29, Wei teaches a method in a user equipment (UE), comprising:
 determining (i.e. determine)  Para [0205]  that a paging message (i.e. paging message)  Para [0188] has been received or that a radio resource control (RRC) state of the UE has changed   (i.e. A user (i.e. user equipment) may have different requirements for the system information. For example, the UEs in connected RRC state and a so-called limited RRC state, where only a part of the functionalities/configurations in conventional RRC state-is performed by the UE, may have different configurations)  Para [0132];  using  (i.e. using)  Para [0132]  a normal measurement mode for a period of time after the paging message has been received or the RRC state of the UE has changed   (i.e. RRC connected state) Para [0181];  and determining (i.e. determine)  Para [0205], based on one or more criteria being satisfied, to enter a relaxed measurement mode after the period of time (i.e. RRC idle state)  Para [0182].   	Regarding Claims 30 and 44, Wei teaches further comprising: 
obtaining paging information indicating that the UE has been paged  (i.e. a user equipment, which are encapsulated in a paging message)  Para [0187];  and determining, based on the obtained paging information, that the paging message has been received  (i.e. receive data in a paging message)  Para [0188] .   	Regarding Claims 31 and 45, Wei teaches wherein the obtained paging information comprises one or more of: current paging information; and historical paging information (i.e. a paging message will be used to transmit the data to UE being in the VC_RRC_IDLE state.)  Para [0227].   	Regarding Claims 32 and 46, Wei teaches further comprising:
 obtaining information about the RRC state of the UE, the information about the RRC state of the UE indicating that the UE has been in a connected state (i.e. A user (i.e. user equipment) may have different requirements for the system information. For example, the UEs in connected RRC state and a so-called limited RRC state, where only a part of the functionalities/configurations in conventional RRC state-is performed by the UE, may have different configurations)  Para [0132] and (i.e. RRC connected state) Para [0181];  and determining that the RRC state of the UE has changed based on the obtained information about the RRC state of the UE information (i.e. a paging message will be used to transmit the data to UE being in the VC_RRC_IDLE state.)  Para [0227].   	Regarding Claims 33 and 47, Wei teaches  wherein the obtained information about the RRC state of the UE comprises one or more of: current RRC state information; and historical RRC state information (i.e. a paging message will be used to transmit the data to UE being in the VC_RRC_IDLE state.)  Para [0227].   	Regarding Claims 34 and 48, Wei teaches wherein the UE is in an idle state while using the normal measurement mode for the period of time (i.e. a paging message will be used to transmit the data to UE being in the VC_RRC_IDLE state.)  Para [0227] and (i.e. RRC idle state)  Para [0182].   	Regarding Claim 35, Wei teaches further comprising: determining, based on whether the one or more criteria are satisfied, whether to remain in the normal measurement mode or enter the relaxed measurement mode after the period of time.  (i.e. RRC idle state)  Para [0182] and  (i.e. a paging message will be used to transmit the data to UE being in the VC_RRC_IDLE state.)  Para [0227]  	Regarding Claim 36, Wei teaches further comprising entering the relaxed measurement mode after the period of time (i.e. RRC idle state)  Para [0182].   	Regarding Claim 37, Wei teaches wherein the normal measurement mode (i.e. A user (i.e. user equipment) may have different requirements for the system information. For example, the UEs in connected RRC state and a so-called limited RRC state, where only a part of the functionalities/configurations in conventional RRC state-is performed by the UE, may have different configurations)  Para [0132]and the relaxed measurement mode have different measurement requirements  (i.e. RRC idle state)  Para [0182].   	Regarding Claim 38, Wei teaches wherein a duration of the period of time is equal to a number of discontinuous reception cycles of the UE (i.e. types of reception)  Para [0009].   	Regarding Claim 39, Wei teaches wherein the duration of the period of time is predefined (i.e. time period) Para [0125] and (i.e. UE may wait for a time period.. backoff)  Para [0210].   	Regarding Claim 40, Wei teaches further comprising: receiving an indication of the duration of the period of time (i.e. time period) Para [0125] from a network node (i.e. node for establishing network)  Para [0038].    	Regarding Claim 41, Wei teaches  wherein a duration of the period of time is based on whether the paging message (i.e. a paging message will be used to transmit the data to UE being in the VC_RRC_IDLE state.)  Para [0227] has been received or the RRC state of the UE has changed (i.e. UE may wait for a time period.. backoff)  Para [0210].   	Regarding Claim 42, Wei teaches wherein: the period of time has a first duration when the paging message has been received; or the period of time has a second duration when the RRC state of the UE has changed, the second duration different from the first duration (i.e. a paging message will be used to transmit the data to UE being in the VC_RRC_IDLE state.)  Para [0227].

Regarding Claim 43, Wei teaches a user equipment (UE), comprising: 
a receiver (i.e. mobile telecommunication system)  Para [0012] and Figure 1 whole figure, infra


    PNG
    media_image1.png
    422
    563
    media_image1.png
    Greyscale

 
a transmitter; and processing circuitry coupled to the receiver and the transmitter, the processing circuitry being configured to (i.e. mobile telecommunication system)  Para [0012] and Figure 1, whole figure, supra: 
determining (i.e. determine)  Para [0205]  that a paging message (i.e. paging message)  Para [0188] has been received or that a radio resource control (RRC) state of the UE has changed   (i.e. A user (i.e. user equipment) may have different requirements for the system information. For example, the UEs in connected RRC state and a so-called limited RRC state, where only a part of the functionalities/configurations in conventional RRC state-is performed by the UE, may have different configurations)  Para [0132]; using  (i.e. using)  Para [0132]  a normal measurement mode for a period of time after the paging message has been received or the RRC state of the UE has changed   (i.e. RRC connected state) Para [0181]; and determining (i.e. determine)  Para [0205], based on one or more criteria being satisfied, to enter a relaxed measurement mode after the period of time (i.e. RRC idle state)  Para [0182]. 

			  		Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

1.  Wei et al. (US Publication No.  20190132749 A1), “Base station, virtual cell, user equipment), (March 30, 2017) (date appropriate).

Communication

  Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D MIZRAHI whose telephone number is 571-1272-4079.  The examiner can normally be reached on 7:30-3:30 PM (7:30 - 4:30 p.m.).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen (Kevin) PAN can be reached on (571) 272-7855.  The fax phone numbers for the organization where this application or proceeding is assigned are (703) 872-9306 for regular communications and for After Final communication.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 



For more information about the PAIR system, see http://pair-direct.uspto.qov. Should you have questions on access to the Private PAIR system, contact the  Electronic  Business Center (EBC) at 866-217-9197 (toll free).

	/DIANE D MIZRAHI/            Primary Examiner, Art Unit 2647                                                                                                                                                                                            
Diane.Mizrahi@USPTO.gov